Citation Nr: 0905469	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder from September 29, 
2004 through August 20, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder since August 21, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The January 2005 rating decision 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned thereto a 10 percent initial disability 
rating, effective from September 29, 2004.  

In July 2007 the Board remanded this issue for additional 
procedural and evidentiary development.  In September 2008, 
the RO issued a rating decision which granted an increased 
evaluation of 30 percent for the veteran's PTSD, effective 
from August 21, 2008.  Accordingly, the Board's decision 
herein shall address the veteran's claim for an initial 
rating for his PTSD, rated 10 percent from September 29, 2004 
through August 20, 2008, and 30 percent since August 21, 
2008.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings may be assigned for separate periods of time 
based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms such as depression, intrusive and recurring thoughts 
of Vietnam, social detachment, avoidance, sleep difficulty, 
concentration difficulty, irritability, memory impairment, 
and infrequent homicidal or suicidal thoughts.  The evidence 
of record also demonstrates that the veteran was generally 
alert and oriented with good grooming and hygiene, had 
thoughts which were well organized, intact insight and 
judgment, normal speech, and no hallucinations or delusions.  


CONCLUSIONS OF LAW

1. From September 29, 2004 through August 20, 2008, the 
criteria for an initial 30 percent disability rating, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  Since August 21, 2008, the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial 


unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim concerning the proper disability rating 
to be assigned to his service-connected PTSD arises from his 
disagreement with the initial evaluation assigned to that 
condition following the grant of service connection.  
Specifically, the veteran appealed the RO's January 2005 
rating decision which granted service connection at a 10 
percent initial disability rating for PTSD, effective from 
September 29, 2004.  The RO subsequently issued a September 
2008 rating decision which granted an increased evaluation of 
30 percent for this condition, effective August 21, 2008.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has also been provided with multiple VA 
examinations to determine the severity of his PTSD.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

I.  Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 


Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

During the course of this appeal, staged disability ratings 
were assigned for the veteran's service-connected PTSD.  
Specifically, the veteran's PTSD is rated 10 percent 
disabling from September 29, 2004 through August 20, 2008; 
and 30 percent disabling from August 21, 2008.  

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. 


Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when it is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

PTSD is rated 30 percent when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 


ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.

The veteran filed his present claim seeking service 
connection for PTSD on September 29, 2004.  In November 2004, 
he underwent a VA examination for PTSD.  The report noted his 
complaints of intrusive thoughts and flashbacks of combat in 
Vietnam, occasional nightmares, difficulty sleeping, 
avoidance behavior and startle response.  Mental status 
examination revealed that the veteran was alert, fully 
oriented and maintained adequate eye contact.  He exhibited 
an anxious mood, no psychotic symptoms (hallucinations or 
delusions), no suicidal or homicidal thoughts, and no 
reported incidents of impulse control.  His concentration was 
mildly impaired, and his short and long term memory was 
normal.  There was no impairment of thought process or 
communication, and no reported panic attacks.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
70.

A treatment report, dated in July 2005, noted the veteran's 
complaints of increasing depression leading to increased 
alcohol intake.  The report noted that the veteran had in the 
past thoughts of hurting himself, but without any intent.  
The report also noted that he was not currently suicidal.  

An August 2005 treatment report noted the veteran's 
complaints of increasing intrusive thoughts about Vietnam, 
difficult remembering to do things, and sleep that is 
interrupted by nightmares.  The veteran reported that while 
his ability to sleep had dramatically improved from sleep 
apnea treatment, this had led to increased nightmares about 
Vietnam.  He also noted that his symptoms of PTSD and 
depression were aggravated due to his recent hip injury which 
has restricted his activities.  Mental status examination 
revealed the veteran to be well groomed, cooperative, and 
engaged in the interview.  His thought processes were 
coherent, logical, and relevant, and he denied any suicidal 
or homicidal ideations.  His mood revealed feelings of 
sadness and anxiety, and his affect was appropriate.  He 
reported avoiding crowds due to anxiety, and his speech was 
coherent and goal oriented.  The report concluded with a 
diagnosis of PTSD, and listed a current GAF score of 60, and 
a GAF score of 55 within the past 12 months.  The VA 
physician indicated that there were a variety of factors 
which resulted in an increased severity of the veteran's 
symptoms, including his hip fracture and lifestyle change 
following his retirement.  The physician also recommended 
individual therapy for the veteran.  

A treatment report dated in October 2005, noted that the 
veteran's nightmares had decreased, mood improved, and sleep 
had become more stable.  It also noted that the veteran 
continued to feel depressed at times, and had feelings of 
frustration and irritation concerning his recurring intrusive 
thoughts about Vietnam.  Mental status examination revealed 
that the veteran exhibited good eye contact, with coherent, 
logical, and goal oriented speech.  Mood and affect were 
euthymic.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 60.  

A treatment report dated in June 2006, noted that the veteran 
had a supportive relationship with his spouse, and that they 
both felt his medication had helped the veteran's depression, 
anxiety, and irritability.  Mental status examination 
revealed 


him to be neatly groomed and dressed, fully oriented, and 
with clear, coherent, and goal oriented speech.  His mood was 
euthymic, and his memory and cognition intact.  The veteran 
denied thoughts of harming himself or others.  He also 
reported that he had nightmares and intrusive thoughts about 
his military service.  The report concluded with a diagnosis 
of PTSD, and listed a GAF score of 70.  

In September 2006, a second VA examination for PTSD was 
conducted.  The report of this examination noted that the 
veteran had been married to his spouse since 1982.  He 
indicated that he had two friends, who he usually saw once 
every month or two.  He also indicated that he helped care 
for his mother.  The report noted the veteran's current 
complaints of irritability, depression, hypervigilence, being 
easily startled, and intrusive thoughts about Vietnam on a 
daily basis.  The report noted that he occasionally had 
homicidal ideations, without plan or intent, but no suicidal 
ideations.  Mental status examination revealed the veteran to 
be clean, neatly groomed, and appropriately dressed.  His 
speech was loud, affect normal, and mood agitated.  He was 
oriented to person, place and time, and his judgment was 
partially impaired with expressions of anger.  He did not 
exhibit any obsessive or ritualistic behaviors, or any panic 
attacks.  His memory, recent and remote, was normal, and he 
had fair impulse control.  The report concluded with a 
diagnosis of PTSD, and noted that his symptoms were actually 
better, except for his intrusive thoughts.  The report listed 
a GAF score of 75.

A treatment report dated in January 2007, noted that the 
veteran has a supportive relationship with his spouse.  
Mental status examination revealed that he was alert and 
fully oriented.  His speech was clear, coherent, and goal 
directed speech, and he denied any thoughts of harm to 
himself or others.  His mood and affect were euthymic.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score of 60.

A treatment report, dated in May 2007, noted that the veteran 
continues to feel agitated, and that he has not been 
exercising.  The veteran indicated that he has been 
minimizing his symptoms when he comes for individual sessions 
because he hates to admit that he is struggling with his 
PTSD.  The VA physician noted that it was 


not clear whether the veteran was having a set back with his 
symptoms or was really being more honest in his sessions 
about what he is experiencing.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 60.  
 
A treatment report, dated in July 2008, noted the veteran was 
alert and oriented, with normal speech.  His mood was self-
described as unhappy, and his affect was anxious, but 
pleasant.  His thoughts were logical, and he denied any 
suicidal or homicidal thoughts.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 60.

In August 2008, a third VA examination for PTSD was 
conducted.  The report noted the veteran's complaints of 
depression, difficulty sleeping, and social avoidance.  The 
report noted that he had worked as a track inspector for the 
railroad for thirty-two years, until retiring in 2004.  The 
veteran reported that his mother was still living, and that 
he helped her.  He also indicated that he got along with his 
sister, an uncle, and had one close friend.  Mental status 
examination revealed the veteran was dressed casually, but 
neatly.  He was fully oriented, appeared somewhat depressed, 
and at one time teared-up when talking about his military 
service.  There was no apparent thought disorder and his 
insight and judgment appeared good.  There was no impairment 
in thought process, no delusions or hallucinations, eye 
contact was good, and no recent suicidal or homicidal 
ideations.  

Socially, the report noted that the veteran had recently 
attended a military reunion, which he described as very good.  
The report indicated that his social activities were 
primarily with his family or other veterans.  The report 
noted that he had problems with irritability, sleeping, and 
concentrating.  The report concluded with a diagnosis of 
PTSD, and listed a GAF score of 60.  The VA examiner noted 
that this GAF indicated that he had some symptoms and 
problems with occupation and social functioning.  The veteran 
had a hard time being around people other than his family and 
other veterans.  Although retired, the examiner opined that 
the veteran would be expected to have some problems under 
stress working and would do better working by himself.  

After reviewing the evidence of record since the initial 
grant of service connection on September 29, 2004, the Board 
concludes that the veteran's PTSD is most appropriately rated 
as 30 percent disabling, and no more.  While there may have 
been day-to-day fluctuations in the manifestations of the 
veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since service connection became 
effective, during which the veteran's PTSD has varied to such 
an extent that a rating greater or less than 30 percent would 
be warranted.  In making this determination, the Board finds 
that the severity of the veteran's PTSD symptoms goes beyond 
the mild or transient symptoms required for a 10 percent 
disability rating.  Moreover, the Board finds that the 
medical evidence of record does not support an initial 
evaluation in excess of 30 percent.  

The veteran's recorded GAF scores since the initial grant of 
service connection ranged from 55 to 75, with a majority of 
the GAF ratings being 60.  As noted above, a GAF of 60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the veteran 
has reported symptoms of depression, anxiety, increased 
irritability and anger, social isolation, intrusive thoughts 
about Vietnam, nightmares, difficulty sleeping, and problems 
with his memory.  Thus, the Board concludes that the 
veteran's PTSD is most analogous to 


the symptoms warranting a 30 percent rating for PTSD, 
including depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Accordingly, an initial disability rating of 30 
percent is warranted for service-connected PTSD from 
September 24, 2004 through August 20, 2008.

The evidence does not reflect that the veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 30 percent, at any time 
since the initial grant of service connection on September 
29, 2004.  There are no signs of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
The Board also notes that mild memory loss and depressed mood 
are contemplated in the 30 percent disability rating assigned 
herein.

As noted above, the veteran remained employed with the 
railroad for thirty-two years, until retiring in 2004.  He 
reported that he was married, and that this was a supportive 
relationship.  He indicated that he had a couple close 
friends, and that he had established contacts with former 
members of his military unit.  The record also reflects that 
the veteran maintained contact with his mother and sister, 
and participated in activities with his church.  Thus, the 
veteran's level of social and occupational impairment is 
contemplated in the 30 percent disability rating assigned 
herein.

Accordingly, a 30 percent disability rating, but no more, is 
warranted since the initial grant of service connection on 
September 29, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 


commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  The 
evidence shows no distinct periods of time since service 
connection became effective September 2004, during which 
manifestations of the veteran's PTSD varied to such an extent 
that a rating greater or less than 30 percent would be 
warranted.  Thus, staged ratings are not in order, and a 30 
percent rating for PTSD is warranted since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Generally, evaluating 
a disability using either the corresponding or analogous 
diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
veteran's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (noting that the "[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the initial 
30 percent rating assigned for PTSD inadequate.  The 
veteran's PTSD was evaluated as a mental disability pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  Since the initial grant of service 
connection, the veteran's PTSD has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms such as depression, 
intrusive and recurring thoughts of Vietnam, social 
detachment, avoidance, sleep difficulty, concentration 
difficulty, irritability, memory impairment, and infrequent 
homicidal or suicidal thoughts.  The evidence of record also 
demonstrates that the veteran was generally alert and 
oriented with good grooming and hygiene, had thoughts which 
were well organized, intact insight and judgment, normal 
speech, and no hallucinations or delusions.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the veteran's symptoms 
are congruent with the disability picture represented by a 30 
percent disability rating for PTSD.  The criteria for a 30 
percent rating reasonably describe the veteran's disability 
level and symptomatology and, therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating for either 
period of time.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	ORDER

An initial disability rating of 30 percent, but no more, for 
PTSD, from September 24, 2004 through August 20, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 30 percent for PTSD since 
August 21, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


